Case 18-15328-mdc        Doc 35    Filed 07/09/19 Entered 07/09/19 12:53:35             Desc Main
                                   Document     Page 1 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                  :
                                         : Case No.: 18-15328
 Marjani D. King                         : Chapter 13
                                         : Judge Magdeline D. Coleman
                               Debtor(s) : * * * * * * * * * * * * * * * * * *
                                           *
                                         :
 Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
 Fargo Auto                              : Place of Hearing
                                Movant, : August 6, 2019 at 10:30 a.m.
        vs                               :
                                         : U.S. Bankruptcy Court
 Marjani D. King                         : 900 Market Street, Courtroom #2
 Alexander Harris                        : Philadelphia, PA, 19107
                                         :
 WILLIAM C. MILLER, Esq.
                     Respondents.

 MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY
   TO PERMIT WELLS FARGO BANK, N.A., D/B/A WELLS FARGO AUTO TO
      REPOSSESS 2015 CHEVROLET IMPALA, VIN# 1G1115SL6FU118893

        Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto (the "Creditor") moves this Court,

under Bankruptcy Code §§ 361, 362, 363, 1301, and other sections of Title 11 of the United

States Code, and under Federal Rules of Bankruptcy Procedure 4001 and 6007 for an order

conditioning, modifying, or dissolving the automatic stay imposed by Bankruptcy Code § 362,

and the Co-Debtor Stay imposed by Bankruptcy Code § 1301, and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.

        3.     Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.



19-023081_EJS1
Case 18-15328-mdc          Doc 35    Filed 07/09/19 Entered 07/09/19 12:53:35              Desc Main
                                     Document     Page 2 of 5


       4.        Marjani D. King (''Debtor'') filed a voluntary petition for relief under Chapter 13

of the Bankruptcy Code on August 10, 2018, ("Petition").

       5.        Debtor and Alexander Harris ("Co-Debtor") are currently obligated to Wells

Fargo Bank, N.A., d/b/a Wells Fargo Auto, under the terms of a certain Retail Installment

Contract Simple Finance Charge, dated February 11, 2016, in the original principal amount of

$23,315.84 executed by Debtor and Co-Debtor (hereinafter "Note") for the purchase of a 2015

Chevrolet Impala, VIN# 1G1115SL6FU118893 (the “Collateral”), attached hereto as Exhibit

“A”.

       6.        As security for repayment of the Note, Debtor and Co-Debtor caused the title to

the Collateral to be delivered to Creditor. As a result, Creditor is the holder of a security interest

encumbering the Collateral. A copy of the Lien and Title Information (the “Title”) is attached

hereto as Exhibit “B”.

       7.        Creditor’s best information is that there is no other entity claiming a lien on the

Collateral.

       8.        Debtor has failed to make post-petition payments for the past 10 months, as of

June 13, 2019.

       9.        Due to said failure by Debtor and Co-Debtor to make payments when due,

Creditor lacks adequate protection of its security interest in the Collateral.

       10.       The total loan balance and the amount past due to Wells Fargo Bank, N.A., d/b/a

Wells Fargo Auto in post-petition arrearages are $17,361.35 and $4,147.98, respectively, as of

June 13, 2019.

       11.       The value of the Collateral is $14,250.00 according to the NADA Used

Cars/Trucks guide (“NADA guide”). A copy of the NADA guide is attached as Exhibit “C”.




19-023081_EJS1
Case 18-15328-mdc        Doc 35     Filed 07/09/19 Entered 07/09/19 12:53:35            Desc Main
                                    Document     Page 3 of 5


       12.     Debtor and Co-Debtor have no equity in the Collateral and the Collateral is not

needed by Debtor for reorganization. Based upon the lack of equity in the Collateral, Creditor

asserts that it is burdensome and of inconsequential value and benefit to the estate.

       13.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collater,

pursuant to Section 362(d)(1).

       14.     The Co-Debtor Stay of Section 1301 of the Bankruptcy Code should be

terminated with respect to the interest of Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the

Collateral, pursuant to Section 1301(c).

       WHEREFORE, Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto respectfully requests

this Honorable Court to enter an order terminating the Automatic Stay and Co-Debtor Stay as

they affect the interest of Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto in the Collateral of

the Debtor specifically identified in the Note, and granting such other relief as this Honorable

Court may deem just.


                                                      Respectfully submitted,

                                                        /s Karina Velter
                                                      Karina Velter, Esquire (94781)
                                                      Adam B. Hall (323867)
                                                      Sarah E. Barngrover (323972)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Karina
                                                      Velter.
                                                      Contact email is kvelter@manleydeas.com




19-023081_EJS1
Case 18-15328-mdc        Doc 35     Filed 07/09/19 Entered 07/09/19 12:53:35            Desc Main
                                    Document     Page 4 of 5


                  IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 In re:                                  :
                                         : Case No.: 18-15328
 Marjani D. King                         : Chapter 13
                                         : Judge Magdeline D. Coleman
                               Debtor(s) : * * * * * * * * * * * * * * * * * *
                                           *
                                         :
 Wells Fargo Bank, N.A., d/b/a Wells     : Date and Time of Hearing
 Fargo Auto                              : Place of Hearing
                                Movant, : August 6, 2019 at 10:30 a.m.
        vs                               :
                                         : U.S. Bankruptcy Court
 Marjani D. King                         : 900 Market Street, Courtroom #2
 Alexander Harris                        : Philadelphia, PA, 19107
                                         :
 WILLIAM C. MILLER, Esq.
                     Respondents.

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay and Co-Debtor Stay to permit Wells Fargo Bank, N.A., d/b/a Wells Fargo Auto

to repossess 2015 Chevrolet Impala, VIN# 1G1115SL6FU118893 was served on the parties

listed below via e-mail notification:

   United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
   Philadelphia, PA 19107

   WILLIAM C. MILLER, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

   Brad J. Sadek, Attorney for Marjani D. King, Sadek and Cooper, 1315 Walnut Street, Suite
   502, Philadelphia, PA 19107, brad@sadeklaw.com

                                                                                      9 2019:
The below listed parties were served via regular U.S. Mail, postage prepaid, on July ___,

   Marjani D. King and Alexander Harris, 25 N. Yewdall Street, Philadelphia, PA 19139


        July 9, 2019
DATE: ______________________
                                                      /s Karina Velter
                                                     Karina Velter, Esquire (94781)


19-023081_EJS1
Case 18-15328-mdc   Doc 35   Filed 07/09/19 Entered 07/09/19 12:53:35      Desc Main
                             Document     Page 5 of 5


                                           Adam B. Hall (323867)
                                           Sarah E. Barngrover (323972)
                                           Manley Deas Kochalski LLC
                                           P.O. Box 165028
                                           Columbus, OH 43216-5028
                                           Telephone: 614-220-5611
                                           Fax: 614-627-8181
                                           Attorneys for Creditor
                                           The case attorney for this file is Karina
                                           Velter.
                                           Contact email is kvelter@manleydeas.com




19-023081_EJS1
